                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

COREY VESTAL,                                         )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Civil No. 3:21-cv-00191
                                                      )       Judge Trauger
RED RIVER WASTE SOLUTIONS, L.P.,                      )
                                                      )
       Defendant.                                     )

                                            ORDER

       It is hereby ORDERED that the initial case management conference scheduled for

Friday, May 28, 2021 at 1:00 p.m. will be held by teleconference. Lead counsel for each party shall

participate in the conference. Judge Trauger’s Courtroom Deputy will email to counsel the number

they should call in order to participate in the conference.

       It is so ORDERED.



                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:21-cv-00191 Document 10 Filed 05/21/21 Page 1 of 1 PageID #: 32
